DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “performs electricity” should be amended to read “provides electricity”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Please note that the claims are directed to an apparatus which must be distinguished from the prior art in terms of structure rather than function [MPEP 2114]. Hence, the functional limitations “determining that…”, “which determines that…”, “that opens…”, etc. which are narrative in form have been given very little patentable weight, e.g. a “configuration of” a circuit or electronic controller to perform the recited functions). In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the power shutoff section" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are also rejected by virtue of dependence on claim 1.
Claim 3 recites the limitation "the switching controller" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the switch controller" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the switch controller" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the switch controller" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the switch controller" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the switch controller" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
The term "generally manages" in claim 8 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "narrow part" in claims 9 and 15-20 is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al (JP2013110813A).
Regarding claim 1, Furukawa teaches a power control apparatus (Figure 2): comprising an electric rotating machine (11) enabling an operation of power generation and power running (Paragraph 0016); a switching circuit (integral to inverter 12) that provides electricity for each phase at the electric rotating machine, by operably switching a plurality of switching elements ON/OFF state (Paragraph 0016); a battery section (1) electrically connected to the switching circuit (Paragraph 0016); switches (2A, 2B, 7) mounted on an electrical pathway between the switching circuit and the battery section (Paragraphs 0034-0037); power control devices (4, 21, 22, 24) applied to a power system (Paragraphs 0017, 0020-0024) that includes: a shutoff section (section of 4), wherein the shutoff section is capable of being configured to shutoff the electrical pathway when an overcurrent occurs in at least one of the electric rotating machine and the switching circuit (Paragraphs 0023-0024, 0028, and 0032), and the power control devices comprising, an overcurrent determination section (section of 4) that is capable of being configured to determine that the overcurrent has occurred, based on a result of, a first determination which determines that, in the switching circuit, the current flow has increased to an overcurrent threshold, and a second determination determining that, the current flow has decreased, after the increase; and a switching control section (section of 4) that is capable of being configured to open the switches based on the result of the overcurrent determination section (Paragraphs 0023-0024, 0028, and 0032).
Regarding claim 2, Furukawa discloses the invention of claim 1 as discussed above, and teaches that after the current flow has increased to the overcurrent threshold, the overcurrent determination section is capable of being configured to determine that the current flow has decreased to a second threshold being smaller than the overcurrent threshold (Paragraphs 0023-0024, 0028, and 0032).
Regarding claim 3, Furukawa discloses the invention of claim 1 as discussed above, and teaches that the switching control section is capable of being configured to open the switches after a predetermined time period has passed, the predetermined time period being from a time point in which the current flow has decreased to the second threshold until the predetermined time has passed, when the overcurrent determination section determines that that the overcurrent has occurred (Paragraphs 0023-0024, 0028, and 0032).
Regarding claim 4, Furukawa discloses the invention of claim 3 as discussed above, and teaches that the power system includes an electrical load (13) that is connected to the electrical pathway, between the battery section and the switching circuit, an a shutoff process section (section of 4) that is capable of being configured to perform a pre-process of a power shutoff, relative to the electrical load, from the time point in which the current flow has decreased to the second threshold, until the predetermined time period has passed (Paragraphs 0017 and 0033-0036).
Regarding claims 5 and 10, Furukawa discloses the invention of claims 3 and 4 as discussed above, and teaches that the power system comprises a first battery and a second battery (See two batteries separated by fuse 8 in Figure 2) which form the battery section; an electrical load (13) that is connected to an electrical pathway allowing a power supply from the battery section; bypass pathways provided on the electrical pathway, the bypass pathways electrically connected to the first battery and the electrical load, providing a bypass over the switches, and having bypass switches (2A, 2B, 7); and a bypass processing section (section of 4) capable of being configured to close the bypass from the time point in which the current flow has decreased to the second threshold until the predetermined time has passed (Figure 2; Paragraphs 0017, 0023-0024, 0028, 0032, and 0033-0036).
Regarding claim 6, Furukawa discloses the invention of claim 1 as discussed above, and teaches a re-increase determination section (part of 4) which is capable of being configured to determine a re-increase of the current flow after a decrease, when the overcurrent determination section determines occurrence of the overcurrent, wherein the switching section is capable of being configured to open the switches, when the overcurrent determination section determines that the overcurrent has occurred, and the re-increase determination section is capable of being configured to determine that the current flow has re-increased (Paragraphs 0023-0024, 0028, and 0032).
Regarding claims 7, 11, 12, 13, and 14, Furukawa discloses the invention of claims 1, 2, 3, 4, and 5 as discussed above, and teaches a first control device (part of 4) capable of controlling an operation of the power generation and the power running of the electric rotating machine (Paragraphs 0016-0018); and a second control device (part of 4) that is capable of receiving signals from the first control device, and charge the battery section by opening and closing the switches (Paragraphs 0020, 0022, 0023, 0028), wherein the first control device is provided with the overcurrent determination section, and is capable of being configured to transmit, to the second control device, a determination signal that indicates a determination result of the overcurrent determination section; and the second control device includes the switching control section and is capable of being configured to open the switches based on the determination signal that is transmitted from the first control device (Paragraphs 0016-0020, 0022-0024, 0028, and 0032).
Regarding claim 8, Furukawa discloses the invention of claim 7 as discussed above, and teaches a third control device (part of 4) that is connected to the first control device and the second control device, so that communication is capable between the first control device, the second control device and the third control device (all are part of 4), and is capable of being configured to manage the first control device and the second control device, wherein the first control device is capable of being configured to transmit the determination signal to the second control device and the third control device, the third control device is capable of being configured to forcibly open the switches of the second control device, based on the determination signal that is received from the first control device, and the second control device is capable of being configured to forcibly open the switches based on an earlier received signal among the determination signal that is received from the first device and a force-open signal received from the third control device (Paragraphs 0016-0020, 0022-0024, 0028, and 0032).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747